DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the applicant’s arguments submitted on 03/09/2021 wherein: claims 1, 2, 8, 9, 15, and 16 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-21 are pending. 
Response to Arguments
Applicant’s arguments, filed on 03/09/2021 with respect to the rejections of claims 1-21 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Behere and Wheeler et al. (US010816346B2) for claims 1, 3-8, 10-15, 17-21, and in view of Behere and Wheeler in further view of RALF DR (EP1739454A2) for claims 2, 9, and 16, as shown in the 103 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “information of static objects”, then recites “one or more static objects”. This limitation is indefinite because it is unclear if the one or more static objects are the same as or included within those static objects which are obtained from the HD map. These render the claims’ scopes indefinite. 
Claims 2-7, 9-14, and 16-20 depend from the claims above, include all of their limitations, and do not cure their deficiencies. Therefore, they are rejected in the same or similar manner.
Claims 2, 9, and 16 recite:
“a list of static safety-critical objects that were obtained using the information of the HD map”: First, the HD map, as recited in the independent claims, contains information about static objects. Furthermore, there is insufficient antecedent basis for the term “information of the HD map” in the claims as well as the independent claims from which these claims depend. Although the independent claims recite “information of static objects obtained from an HD map”, “the information of the HD map” is unclear of whether it reflects the information of the HD map itself or the information of the static objects obtained from the HD map. In addition, the claims obtain a list of “static safety-critical objects” based on the assumption that these “static safety-critical objects” were obtained by the “information of the HD map”. While the independent claims recite information of static objects obtained from an HD map, it is unclear how “static safety-critical objects” are obtained from information of the HD map. 
“a distinguishable static object”: The term "distinguishable" in these claims is a relative term, which renders the claim indefinite.  The term "distinguishable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear how or what makes this static object “distinguishable”, or with respect to what criteria is this static object distinguishable, far more than it being detected or identified. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
“a second sensor”: The term “a second sensor” in these claims provides the intuition that there is a “first sensor”. However, this first sensor is missing from the claim language, and therefore, the term “second” is a relative term, which renders the claim indefinite. The term “second” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what order this sensor is considered “Second”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
“confirming the identification and location”: There is insufficient antecedent basis for the term “identification and location” in the claims, and in the claims from which these claims depend, rendering the claim scopes indefinite. 
“decreasing the current coverage area coordinates of the sensor”: At this step of the claim, two sensors have already emerged, the one of the plurality of sensors which identifies the distinguishable static object within its coverage area, and the second sensor which confirms the identification and location of the static object. Therefore, it is unclear if this current coverage area coordinate that is decreased corresponds to the first sensor or the second sensor.
“identifying and locating, a distinguishable static object within the current sensor coverage area coordinates”, and then “in response to the distinguishable static object being outside the current coverage area coordinates of the sensor”: The latter limitation is indefinite because it contradicts with the former limitation, such that it is unclear how an object can be identified to be located outside the coverage range of a sensor by said sensor because said object will not be determined if outside the sensor coverage area. Therefore, it is not clear to the examiner what the applicant is trying to convey with said limitation. 
Claims 4, 11, and 18 recite “a high definition (HD) map”. This limitation is indefinite because it is unclear if this HD map is the same as or different from the HD map recited in the independent claims 1, 8, and 15 rendering the metes and bounds of the claim indefinite. 
Claims 5-7, 12-14, and 19-21 depend from these claims, include all of its limitations and do not cure its deficiencies. Therefore, these claims are rejected in the same or similar manner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Behere (WO-2017079236-A2) in view of Wheeler et al. (US-10816346-B2).
Regarding claims 1, 8, and 15, Behere recites a computer-implemented method of operating an autonomous driving vehicle (ADV) ([0048]: “Computer implemented systems”; [0050]: Lines 1-2; Figure 1: Autonomous Driving Vehicle (AV) 100 & Autonomous Vehicle System (AVS) 101; Fig. 2A; [0059]: Lines 1-2), comprising: 
generating a list of one or more safety-critical objects ([0050]: Line 4: “may include one or more objects that may potentially collide with ADV 100”) based on sensor data obtained from one or more sensors of the ADV ([0051] Line 1: “AV 100 may use a sensor system (not shown in Figure 1) to sense (using passive and/or active sensors)”, Line 4: “AVS 101 may receive sensor data 132 from sensor system”, Line 6: “Sensor data 132 may include but not limited to data representing a sensor signal”; Fig. 2A: Stages 202 & 204) , and information of static objects obtained from a map in an area surrounding the ADV (Fig. 3B, Sensor data 332 & 334 (which contains GPS and IMU data) [Wingdings font/0xE0] perception system and localizer system which contains map data 335 [Wingdings font/0xE0] provides information to the planner system 310 to generate information about objects; Fig. 4; [0079]; [0086]: “Localizer system 330 and perception system 340 may receive sensor data 332 and/or sensor data 334, respectively, from one or more of the sensors 328”; [0088])
wherein safety-critical objects comprise one or more static objects and one or more dynamic objects ([0050]: Lines 4-5: “One or more objects that may collide, …, such as static and/or dynamic objects, or objects that pose some other danger”; [0054]; [0060];  Figure 1: Object Data Calculator 114, Object 180; Figure 5: Object 585d – “d” for dynamic, 587s – “s” for static) that are located in a first area (Figure 1: Environment 190; Figure 5: Area 565), the first area overlapping at least a portion of a drivable path of the ADV (Figure 1: Environment 190 overlapping with driving trajectory 105 of AV 100; [0050] Line 3: “Environment 190 external to the autonomous vehicle 100 along a trajectory 105”; Figure 5: Area 565 overlaps with Trajectory TAV of AV 100);
for each of the one or more sensors, performing real-time dynamic sensor coverage area adjustment ([0077]; dynamic sensor coverage area adjustment as the vehicle or the object moves across the surrounding environment it will either become outside or further within the coverage area of the sensor, and as the vehicle moves, the coverage area will change dynamically), using objects from the map, wherein the static objects are in the list of safety critical objects; updating the sensor data based upon the real-time dynamic sensor coverage area adjustment ([0124]; [0127]; [0187]: “The planner system, localizer system, and perception system may, in real-time, re-calculate data representing the object 2350 and the vehicle 100 to update changes in the predicted location Lo of object 2350 and the predicted point of impact 2301”)
 identifying a list of one or more objects perceived based on the sensor data obtained from the sensors of the ADV ([0052] Lines 7-10: “Object Types data store 119 may include data … for objects detected in environment 190 (e.g. variety of pedestrian object types, … etc.); Figure 2A: Object types 215; Stages 208 & 210; [0062]) in view of environmental conditions surrounding the ADV (Figure 3B: Environmental sensors 372; [0086]: “Environmental sensor(s) 372 (e.g., temperature, barometric pressure)”; Figure 8: Sensors ENV 877; [0111]: “Autonomous vehicle 100 may include one or more sensors ENV 877 for sensing environmental conditions in the environment external to the autonomous vehicle 100, such as air temperature, air pressure, humidity, barometric pressure, etc.”); and
 for each of the safety-critical objects, searching the list of objects perceived by the one or more sensors using the updated sensor data to find the safety-critical, and in response to determining that the safety-critical object is not found within the list of objects (Figure 2A: Stage 212; [0063]; Predicting a collision between the object and the vehicle means after determining an object type reflects that the system have failed to identify this object as “safe” or “safety-critical” (due to the object having a dynamic track, and a trajectory in potential conflict with the trajectory of the autonomous vehicle (e.g., the trajectories may intersect or otherwise interfere with each other), performing a fail-operational action to navigate the ADV (Figure 2: Stage 214; [0064]: Safety system is activated in response to predicting a collision based on the criteria explained above).
However, Behere does not teach obtaining and using information of static objects from a High Definition (HD) map in an area surrounding the ADV. On the other hand, Wheeler et al. teaches this feature (Fig. 1; Col. 1, Lines 64-66; Col. 2, Lines 11-14; Col. 24, Lines 15-18).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of Behere to include the features in Wheeler et al. comprising of information from an HD map. Information from an HD map will provide an accurate representation of the road ahead and information on the occupancy of the surrounding environment of the vehicle. 
Regarding claim 3, 10, and 17 Behere teaches safety-critical objects further comprise: 
one or more dynamic objects (Fig. 5: Object 581d – “d” for dynamic) that are currently located in a second area (Fig. 5: Object 581d in Area 565), 
outside of the first area (Area 565 is exterior to an environment that encompasses AV 100 and vehicle 581d, for example, an environment which matches the environment 190 of Figure 1) , 
and located inside a range of interest (ROI) defined by one of the one or more dynamic objects being predicted to intercept the drivable path of the ADV in the first area ([00143]: “Regions of probable locations”; Figures 5 and 6; [0098]).
Regarding claim 4, 11, and 18 Behere teaches:
determining a list of one or more safe drivable areas within a map([0151]: “data representing the location of the autonomous vehicle 100 may include position and orientation data ( e.g., a local position or local pose), map data ( e.g., from one or more map tiles), data generated by a global positioning system (GPS) and data generated by an inertial measurement unit (IMU)”; [0086]: “map data, map tile data, route data, Route Network Definition File (RNDF) data”), that includes a current vehicle path for the ADV ([0159]: “However, the planner system may detect (e.g. via sensor data received by the perception system and map data from the localizer system) an available open region in the environment around the vehicle 100”; Fig. 16 B), 
wherein a safe drivable path for the ADV takes one or more static objects and one or more dynamic objects in the safety-critical list into account (Fig. 16B; [0159]: “For example, a region 1644 may be safely maneuvered into (e.g., region 1644 has no objects, moving or static, to interfere with the trajectory of the vehicle 100). The region 1644 may be designated (e.g., by the planner system) as an open region 1645”; Fig. 16C: Open Region 1691; [0162]).
However, Behere does not teach a high definition (HD) map. On the other hand, Wheeler et al. teaches this feature (Fig. 1; Col. 1, Lines 64-66; Col. 2, Lines 11-14; Col. 24, Lines 15-18).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of Behere to include the features in Wheeler et al. comprising information from an HD map. Information from an HD map will provide more accurate representation of the road ahead and information on the occupancy of the surrounding environment of the vehicle. 
Regarding claim 5, 12, and 19 Behere further teaches:
further refining the list of one or more safe drivable areas by further taking into account one or more dynamic objects that are not currently within one of the one or more safe drivable areas (Safe drivable areas are denoted by open regions here, whatever is outside the open region is considered to be “not currently within one of the one or more safe drivable areas”; Fig. 16C; [0162]: “A region ahead of the vehicle 100 (e.g., in the direction of trajectory Tav) is blocked due to the approach of a vehicle 1667 (e.g., a large truck)”, the large truck is a dynamic object that is not currently within the safe drivable areas”), and the one or more dynamic objects could subsequently intercept the one of the one or more drivable areas (Fig. 16C: Blocked Region 1681; Trajectory L0; [0162]).
Regarding claim 6, 13, and 20 Behere teaches:
receiving a current planned trajectory for the ADV (Fig. 2A: Stage 202; [0059]: “at a stage 202, data representing a trajectory 203 of an autonomous vehicle 100 in an environment external to the autonomous vehicle 100 (e.g., environment 190) may be received”; Fig. 16C: Trajectory TAV);
determining whether the current planned trajectory is within the list of one or more safe drivable areas ([0162]); 
in response to determining that the current planned trajectory is not within list of one or more safe drivable areas, performing a fail-operational action to navigate the ADV ([0162]: “The region 1691 may be designated as an open region 1693 and the planner system may command the drive system to alter the trajectory from trajectory Tav to an avoidance maneuver trajectory Tm. The resulting command may cause the vehicle 100 to turn the corner into the open region 1693 to avoid the potential rear-ending by object 1661.”)
Regarding claim 7, 14, and 21 Behere discloses the one or more safe drivable areas include one or more of a roadside, a parking area, or location other than a driving lane (Fig. 16B: Open region 1645~ Safe drivable path; Trajectory 1644~Avoidance Maneuver; 1644 is considered “a location other than the driving lane” Tav; [0159]).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Behere and Wheeler et al. in further view of RALF DR (EP1739454A2).
Regarding claims 2, 9, and 16 Behere discloses teaches performing real-time dynamic sensor coverage area adjustment comprises: 
obtaining, from the list of one or more safety-critical objects, a list of static safety-critical objects that were obtained using the information of the HD map (Fig. 4); 
for each sensor in the one or more sensors: 
loading current sensor coverage area coordinates for the sensor (Figures 10A and 10 B)
identifying and locating, within the sensor data, a distinguishable static object within the current sensor coverage area coordinates (Fig. 4; [0091];[0194]); 
wherein real-time dynamic sensor coverage area adjustment accounts for environmental conditions of the one or more sensors and environment surrounding the ADV, including one or more of: daylight, darkness, weather, or debris affecting sensor capabilities (Figure 3B: Environmental sensors 372; [0086]: “Environmental sensor(s) 372 (e.g., temperature, barometric pressure)”; Figure 8: Sensors ENV 877; [0111]: “Autonomous vehicle 100 may include one or more sensors ENV 877 for sensing environmental conditions in the environment external to the autonomous vehicle 100, such as air temperature, air pressure, humidity, barometric pressure, etc.”; Temperature, barometric pressure, humidity, are considered to be within the broadest reasonable interpretation of weather).
However, Behere does not teach, in response to the distinguishable static object being outside the current coverage area coordinates of the sensor, increasing the current coverage area coordinates for the sensor to include the distinguishable static object, otherwise:
in response to a second sensor in the one or more sensors confirming the identification and location of the distinguishable static object, decreasing the current coverage area coordinates of the sensor to exclude the distinguishable static object. 
Nevertheless, RALF DR teaches limiting the function of specific sensors to reduce the coverage area of these sensors, and increasing the computing power of the other sensors when an object is detected in the surrounding environment by these sensors (Fig. 1, Fig. 3; [0012], [0013]). 
It would have been obvious for someone with ordinary skill in the art to modify the Behere reference to include the features of RALF DR. This will help save computing power and redundancy in obstacle detection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669